department of the treasury internal rev enue se rvice washington d c ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n release number release date date date uil contact person identification_number telephone number employer_identification_number legend a b m n x y z dear this is in reply to your written request of date for approval of a set-aside under sec_4942 of the internal_revenue_code you have been recognized as exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 of the code you have pledged x toward a construction_project of a to build a brand new big_number square foot full-service facility in b to provide an outlet for youth in the community assist in combating obesity and provide general health programs for the whole family including seniors these purposes are consistent with the purposes of the foundation you request a set-aside amount of y in the year m of the x pledge you paid z in year m toward this commitment you provided specific information that describes the project and estimated amounts required to complete the project it was anticipated that the construction of the facility would begin in year m and would span a period of several years you have provided a representation that amounts set_aside will actually be paid within months after the date of the first set-aside you also provided information that shows that the project can be better accomplished by a set-aside than by the immediate payment of funds for two reasons the first reason is that spending for construction of the facility will be made over time and a was still in the process of planning the design and construction of the facility when the set-aside was made you state that it is customary in the construction industry to pay for the work performed on an as work is done basis which will promote the proper and timely completion of the facility and that it was anticipated that significant expenditures_for the construction of the facility would not begin to be made by a until year n the second reason in favor of the set-aside is that at the time of the set-aside you had just received and begun to invest the majority of your funding and thought it more prudent to spread out disbursements rather than to disburse all funds before the investment returns could be adequately evaluated additionally you would not have been able to fund any other disbursements for charitable purposes without the use of the set-aside sec_4942 of the code states that an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project shall meet the requirements of this subparagraph if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the project is one which can better be accomplished by such set-aside than by immediate payment of funds sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish that a project is one which can be better accomplished by a set-aside than by immediate payment of funds if the set-aside satisfies the suitability test described in subparagraph of this paragraph sec_53_4942_a_-3 of the regulations provides that specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made that require an expenditure of more than one year’s income in order to assure the continuity of particular charitable projects the proposed set-aside will be used to accomplish purposes described in sec_170 as the set-aside will be used to construct a facility which will be used for charitable purposes including providing an outlet for youth in the community assisting in combating obesity and providing general health programs for the whole family including seniors as further described above the set-aside satisfies the suitability test given the long-term nature and extent of the project and the fact that significant expenditures to construct the facility were not anticipated to be made by a until the year n and are expected to be spread out over a few years further the amount set_aside will actually be paid within months after the date of the first set-aside accordingly the set-aside meets the requirements of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the regulations and accordingly constitutes a qualifying_distribution under sec_4942 based on the information furnished your set-aside is approved under sec_4942 of the code as required under sec_4942 the set_aside amount must be paid within the month period after the date of the first set-aside your approved set-aside shall be evidenced by the entry of the dollar amounts involved on your books_and_records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account for purposes of determining your minimum_investment_return under sec_4942 of the code and the income attributable to your set_aside will also be taken into account in computing your adjusted_net_income under sec_4942 of the code this letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this letter with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
